Citation Nr: 1136509	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  04-23 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran, who is the appellant, served on active duty from February 1955 to July 1958.  He had subsequent service in the Texas Air National Guard until his retirement in December 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2003, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran claimed service connection for bilateral hearing loss and the RO adjudicated the claim as bilateral hearing loss.  Because the evidence shows that the right ear hearing loss preexisted the remainder of the Veteran's service in the National Guard, and left hearing loss was not shown during the Veteran's National Guard service, and as different legal theories apply, the Board has separately addressed hearing loss in each ear as set forth on the first page of the decision.

In May 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is in the record.

In July 2007, December 2008, and December 2010, the Board remanded the case for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2010, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  In February 2011, the Board received an addendum.  In March 2011, the Veteran and his representative were provided a copy of the VHA opinion, and in, a copy of the addendum.  
In each instance, the Veteran was afforded the opportunity to submit additional evidence and argument, but no additional evidence or argument has been presented.  

At the hearing in May 2007, the Veteran raised the claim of service connection for tinnitus, which is referred to an Agency of Original Jurisdiction for appropriate action. 

FINDINGS OF FACT

1.  A right ear hearing loss disability was not affirmatively shown to have been present during active duty; a right ear hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from active duty; and a right hearing loss disability, first diagnosed after the period of active duty beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event during the period of active duty; a right ear hearing loss disability, preexisted periods of any federalized active duty for training and inactive duty training in the Texas Air National Guard after June 1976; and there is no evidence that there was a permanent increase in right ear hearing loss beyond the natural progress during a period of any federalized active duty for training after June 1976; and federalized inactive duty training is not shown. 

2.  A left ear hearing loss disability was not affirmatively shown to have been present during active duty; a left ear hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from active duty; and a left hearing loss disability, first diagnosed after the period of active duty beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event during the period of active duty; a left ear hearing loss disability did not have onset during a period of federalized active duty for training in the Air National Guard; and federalized inactive duty training is not shown. 





CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by active service and service connection for a right hearing loss disability may not be presumed based on the one-year presumption for a chronic disease, following the period of active duty.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 303, 3.307, 3.309, 3.385 (2010). 

2.  A left ear hearing loss disability was not incurred in or aggravated by active service and service connection for a left ear hearing loss disability may not be presumed based on the one-year presumption for a chronic disease, following the period of active duty.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.385 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in April 2003 and in March 2006.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  


To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  

The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in June 2008, August 2009, and March 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, records of the National Guard, VA records, and private medical records.  

The Veteran was afforded VA examinations in August 2004 and in January 2009. In December 2010, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  To the extent the Board relies on the findings of the VA examination in April 2004 and the opinion of the VA audiologist in 2009 and the opinion of the VHA expert in 2010, the reports contain the Veteran's medical history, findings, and in each opinion a rationale to support the conclusion reached in the opinion.  The Board finds that the reports of the VA examinations and opinions are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 U.S.C.A. § 1110 (wartime) and § 1131 (peacetime).

Active air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24). 

The term active duty for training includes full-time duty in the National Guard under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, that is, under federal authority.  38 C.F.R. § 3.6(c).  The term inactive duty training includes other than full-time duty in the National Guard under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, that is, under federal authority.  38 C.F.R. § 3.6(d).   

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § § 1110 and 1131 as implemented in 38 C.F.R. § 3.303.




Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran, who served for ninety days on active duty, develops sensorineural hearing loss to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during a period of active duty.  38U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A hearing loss disability for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.




The threshold for normal hearing is from 0 to 20 decibels, and a higher threshold level indicates some degree of hearing loss, but not a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts  

The service treatment records for the period of active duty from February 1955 to July 1958 do not document impaired hearing.  On separation examination in June 1958, hearing tested by whispered voice was 15/15.  The Veteran denied a history of ear trouble and no ear abnormality was found on physical examination. 

In May 2007, the Veteran testified that during his period of active duty he served with a rocket launched missile unit, that the missiles were launched periodically during training exercises, and that he did not wear ear protection.


After his period of active duty, the Veteran was member of the Texas National Guard from 1958 to 1992 and he also worked as a full time civilian employee of the Texas Air National Guard.  

Records of the Texas Air National Guard (National Guard) from 1958 to 1992 show periods of active duty for training and inactive duty training.  The records show that the Veteran was not on active duty for training on January 9, 1974 or on June 24, 1976. 

Records of the National Guard documented hearing acuity by audiograms from August 1966 to September 1973 and no hearing loss disability under 38 C.F.R. § 3.385, of either ear was shown as the auditory threshold in each of the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz was below 40 decibels and auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were below 26 decibels.

National Guard records show that:

On an audiogram on January 9, 1974, the puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 5, 10, 25, and 35, respectively, in the right ear; and 50, 10, 20, 50, and 40, respectively, in the left ear.

On an audiogram in December 1975, the puretone thresholds in decibels at 500,  1000, 2000, 3000, and 4000 Hertz were 15, 5, 5, 15, and 20, respectively, in the right ear; and 5, 5, 5, 5, and 5, respectively, in the left ear.

On an audiogram on June 24, 1976, the puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 5, 10, and 40, respectively, in the right ear; and 5, 30, 5, 5, and 5, respectively, in the left ear.  The finding of a threshold of 40 decibels at 4000 Hertz met the criteria for a hearing loss disability under 38 C.F.R. § 3.385. 



Thereafter the records of the Texas Air National Guard consistently show right ear hearing loss disability at 4000 Hertz after the audiogram in June 1976 and except for the audiogram in 1974 impaired left ear hearing was not otherwise shown on audiograms from 1976 to 1991, that is, a left ear hearing loss disability was not documented before the Veteran's retirement from the National Guard.  

The right ear hearing loss disability at 4000 Hertz by audiograms was 45 decibels, (May 1978), 50 decibels (May 1979), 40 decibels (October 1979), 50 decibels (May 1980), 40 decibels (August 1980), and 50 decibels (February 1981, February 1982, and September 1982).  The right ear hearing loss disability at 4000 Hertz by audiograms was 55 decibels, (March 1983), 65 decibels (October 1984 and October 1985), and 70 decibels (June 1990). 

In comparing the dates of the Veteran's periods of active duty for training, all the audiograms, exception for the right ear in May 1979 and in May 1980, occurred during periods of inactive duty training or the Veteran was in civilian status.  It is not clear from the record what the Veteran's status was when the audiograms were done in June 1990. 

On VA examination in April 2004, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 25, 30, 55, 65, and 90, respectively; and in the LEFT ear, 25, 30, 45, 50, and 60, respectively.  The puretone threshold average was 60 in the right ear and 46 in the left ear.  Speech discrimination was 32 percent in the right ear and 26 percent in the left ear. 

The VA physician noted the Veteran's active duty responsibilities involved missiles and radio equipment and that the Veteran had not used ear protection.  The Veteran reported active duty in the National Guard was one weekend a month plus 15 days.  The Veteran stated his duties in the Air National Guard were the same as those performed in his civilian capacity.  The Veteran did not recall using ear protection until the mid-1970s and most of his noise exposure occurred in his capacity as a civilian.  

The diagnosis was bilateral sensorineural hearing loss.  The VA examiner dated the onset of the right hearing loss to 1976.  The VA examiner found no indication of hearing loss during the period of active duty and that most of the noise exposure occurred between 1958 and 1992 due to the Veteran's civilian work.  The VA examiner therefore concluded that the Veteran's current bilateral hearing loss disability was less likely than not related to noise exposure during service.

In November 2004, T.E.S., MD, a specialist in otolaryngology, expressed the opinion that the Veteran's hearing loss was more likely than not manifested while the Veteran performed his military duties with a history of noise exposure for thirty years.  The physician attributed the asymmetry in the hearing loss to the Veteran's use of an ear muff over the left ear and keeping the right ear free.  The physician concluded the hearing loss undoubtedly was caused by chronic exposure to jet engines starting in the early 60s.

In March 2005, the same physician stated that over time the Veteran's hearing loss worsened as demonstrated by several audiograms during the Veteran's "service career."  The physician concluded that the Veteran's hearing loss was consistent with noise-induced hearing loss.  

In May 2007, the Veteran testified that his duties with the National Guard involved work with airborne communications, electronic warfare, and navigation equipment on aircraft and that he was exposed to jet engine noise every work day.  

On VA examination in January 2009, the Veteran stated that he did not have hearing protection until the 1960s.  The diagnosis was bilateral sensorineural hearing loss.  The VA examiner, an audiologist, attributed the right ear hearing loss to full time employment in the National Guard working with jet engines.  As for the left ear, the VA examiner found no significant change in hearing in the left ear.  The VA examiner stated that the hearing loss in the left ear was less likely than not a result of military noise exposure.  



In an addendum in November 2009, the VA examiner stated that the hearing loss was more likely than not aggravated during civilian employment than by active duty for training or inactive duty training.  Therefore, considering the history, manifestations, clinical course, and character of the right ear hearing loss between 1976 and 1991, the VA examiner stated that the right ear hearing loss was less likely as not a result of active service during that time period.  The examiner stated again there were no significant changes in the left ear thresholds in the records of the National Guard.  

In December 2010, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  

The VHA expert, an otolaryngologist, was asked:

Whether the single abnormal, left ear audiogram in 1974 constituted a pre-existing hearing loss for the left ear although subsequent audiograms from 1976 to 1991 did not show left ear hearing loss under 38 C.F.R. § 3.385 for the purpose of VA disability compensation? 

The VHA expert stated that the whisper test at separation from active duty was unreliable.  The VHA expert stated most of the audiograms showed a dip in hearing at 4000 Hertz, which was one of the earliest features of noise-induced hearing loss, which is a progressive disability.  The VHA expert noted that the Veteran's practice of leaving one earmuff off while working with aircraft likely explained the worsening of hearing in the right ear when compared to the left ear.   

The VHA expert stated that noise-induced hearing loss can recover in a temporary threshold shift and may explain the improvement in the audiograms for the left ear from 1976 to 1991 when compared to the left ear audiogram in 1974.  The VHA expert concluded that the Veteran's hearing loss was due noise exposure.



In February 2011, the Board sought clarification from the VHA expert on the following questions. 

Whether the hearing loss in the left ear as shown in the records of the Texas National Guard was at least as likely as not aggravated by Veteran's noise exposure during periods of federalized annual active duty for training from 1974 to 1992, as opposed to noise exposure resulting from the performance of the Veterans duties as a civilian in the Air National Guard. 

The Board explained that "aggravation" meant a permanent increase in left ear hearing loss, that is, a reversible worsening beyond the natural clinical course and character of hearing loss as contrasted to a temporary worsening of symptoms

The Board asked the VHA expert to comment on the clinical significance that the Veteran's duties in the Air National Guard were the same as those performed in his civilian capacity, as well as the Veteran's statement that most of the excessive noise exposure occurred during the performance of his duties in a civilian capacity. The record shows that from 1974 to 1992, a period of about 28 years, the Veteran had about 400 days of active duty for training with an annual average in the range from 2 to 5 weeks.

Citing medical literature, the VHA expert noted that from World War II through the 1970s, hearing conservation activities in the military compared to those in place since the 1980s would have been less than adequate.  

The VHA expert stated that without audiograms obtained at the beginning and end of military service, it was difficult or impossible to determine how much of a specific individual's hearing loss was acquired during military service.  




The VHA expert stated that there were no audiograms from the period of active duty and the whispered voice test was not the same as an audiogram, that noise-induced hearing loss was dependent upon duration, type of noise, and the susceptibility of the individual, and that it was even harder to determine which portion of the hearing loss was due to active service versus the Veteran's civilian job. 

Citing the medical literature, the VHA expert stated that impulse noise peaking at 149 decibels may be hazardous even with a single exposure and that the records are unclear as to the exact intensity of the noise exposure and duration sustained by the Veteran during active service and as a full time civilian employee.

In conclusion, the VHA expert stated while it was possible that the Veteran's left ear hearing loss was as likely as not aggravated by noise exposure during periods of federalized annual active duty for training from 1974 to 1992 as opposed to noise exposure resulting from the performance of duties as a civilian employee, it was impossible to make the determination one way or the other.

Analysis

The Veteran asserts that he developed bilateral hearing loss during active duty from February 1955 to July 1958, and it was aggravated by noise exposure during active service in the Texas Air National Guard.  In the alternative, he asserts his disability originated as a result of acoustic trauma during active duty for training in the Texas Air National Guard.

Service Connection for Hearing Loss

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

According to the VHA expert, hearing measured by whispered voice is an unreliable indicator of hearing acuity, but the whispered voice test was the only measure of hearing acuity during the Veteran's period of active duty.  The Veteran however did deny a history of ear trouble on separation examination in June 1958.  

On the basis of the service treatment records alone, a hearing loss disability under 38 C.F.R. § 3.385 was not affirmatively shown to have been present during the period of active duty, that is, there is no objective evidence of a hearing loss disability during the period of active duty and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established.

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (Disability First Diagnosed after Service)

Nevertheless, in statements and testimony, the Veteran stated that during his period of active duty he was assigned to a missile unit and he was exposed to noise without ear protection.  According to the VHA expert, citing medical literature, from World War II through the 1970s, hearing conservation activities in the military were less than adequate.  And the Veteran's exposure to noise during active duty is consistent with the circumstances and conditions of the Veteran's service and is satisfactory evidence that the Veteran experienced noise exposure during service, which answers the question of what happened, but not the questions of a current disability or of a nexus to service, and competent and credible evidence is still required to establish a current disability and nexus of the current disability to service.

As the Veteran had noise exposure during active duty, but not a hearing loss disability under 38 C.F.R. § 3.385, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  

As for chronicity, in the absence of any complaint, finding, history, symptom, treatment, or diagnosis of impaired hearing during the period of active duty, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a hearing loss disability under 38 C.F.R. § 3.385 and sufficient observation to establish chronicity during service.




After service, the records of the Texas Air National Guard show a right ear hearing loss disability has been consistently documented since June 1976, but not before 1976.  And except for a single abnormal audiogram in 1974, a left ear hearing loss disability was not otherwise shown before 2004.

As the Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience, his statements and testimony are also satisfactory evidence of noise exposure during the period of active duty and since.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

While the Board finds that the Veteran is competent to describe symptoms of impaired hearing and the Veteran's statements and testimony are credible, as it does not necessarily follow that there is a relationship between the current hearing loss disability and the continuity of symptomatology that the Veteran avers, and as a hearing loss disability is not a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).



Also under certain circumstances, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a hearing loss disability by audiogram under 38 C.F.R. § 3.385.

Where, as here, there is a question of a diagnosis, not capable of lay observation, and a hearing loss disability is not a simple medication condition, the Veteran is not competent to state that the current hearing loss disability was present during a period of active duty or a period of federalized active duty for training or federalized inactive duty training.  

To this extent the Veteran's statements and testimony are excluded or not admissible, that is, the statements and testimony are not to be considered as favorable evidence in support of the claim.




Also, to the extent the Veteran has expressed an association between the current hearing loss disability and noise exposure in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between a hearing loss disability and noise exposure in service.

As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of the current hearing loss disability under 38 C.F.R. § 3.385 the Board need not reach the question of whether or not the Veteran's statements and testimony credible.

After service, a right ear hearing loss disability was documented in 1976 and a left ear hearing loss in 2004, in each instance well beyond the one-year period after separation from active duty in 1958 for presumptive service connection for sensorineural hearing loss as a chronic disease and service connection under 38 U.S.C.A. §§ 1112 and 1131, and 38 C.F.R. §§ 3.307 and 3.309 is not established.

As for the Veteran describing a contemporaneous medical diagnosis, there is no evidence that a health-care professional diagnosed a right ear hearing loss disability before 1976 and a left ear hearing loss disability before 2004. 

There is, however, competent evidence by health-care professional, a private physician, who is qualified through education, training, or experience to offer an opinion, and who has associated the Veteran's current hearing loss disability to noise exposure in service, which is favorable to the claim.




There is also competent evidence by VA audiologists and the VHA otolaryngologist, who are also qualified through education, training, or experience to offer an opinion, and who did not associate the Veteran's current hearing loss disability to noise exposure in service, which is evidence against the claim.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

In other words, greater weight may be placed on one medical opinion over another's depending on factors such as reasoning employed and whether or not and to what extent the prior history and other evidence was reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

As for the favorable opinion, the private physician stated that the Veteran's history of noise exposure from jet engines since the 1960s while performing military duties in service caused the Veteran's hearing loss.  In this case, because the private physician did not distinguish the noise exposure attributable to active duty, active duty for training or inactive duty training in the National Guard, and civilian employment in the National Guard.  As the private physician's opinion does not account for the significant facts of the case in order to reach the conclusion submitted in the opinion, the opinion is discounted.

In considering and weighing the favorable opinion against the contrary opinion of the VA audiologists, the Board places greater probative value on the opinions of the VA audiologist and the VHA expert.




The VA audiologist attributed the right ear hearing loss to the Veteran's full time employment in the National Guard working with jet engines.  The VA audiologist explained that considering the history, which was consistent with the Veteran's statements that his duties in the National Guard were the same as his civilian duties in the National Guard and that most of his noise exposure occurred during his civilian employment, manifestations, clinical course, and character of the right ear hearing loss between 1976 and 1991, the right ear hearing loss was less likely as not a result of active service during that time period.

For the left ear, the VA audiologist stated that the hearing loss was less likely than not a result of military noise exposure and as the audiograms did not shown a pre-existing left ear hearing loss while the Veteran was in the National Guard. 

As the VA audiologist is trained in applying medical analysis to impaired hearing and as the VA audiologist accounted for the significant facts of the case to reach the conclusion submitted in the opinion, the Board finds that the opinion of the VA audiologist outweighs the favorable medical opinion, which the Board has discounted. 

As for the opinion of the VHA expert, which was limited to the left ear hearing loss, the VHA expert explained a noise-induced hearing loss can recover in a temporary shift, which may explain the improvement in the audiograms for the left ear from 1974 to 1991.  

Also, on the question of aggravation of a pre-existing left ear hearing loss, the VHA expert stated while it was possible that the Veteran's left ear hearing loss was as likely as not aggravated by noise exposure during periods of federalized annual active duty for training from 1974 to 1992 as opposed to noise exposure resulting from the performance of duties as a civilian employee, it was impossible to make the determination one way or the other.  




As for the period of active duty from February 1955 to July 1958, the preponderance of the evidence is against the claim of service of service connection for right and left ear hearing loss as neither a right nor a left ear hearing loss disability was affirmatively shown to have been present during active duty; neither a right nor a left ear hearing loss disability of the sensorineural type was manifested to a compensable degree within one year from the date of separation from active duty; and neither a right nor a left hearing loss disability is otherwise related to an injury, disease, or event during the period of active duty, considering continuity of symptomatology or initial diagnosis after service.  

Service Connection for Hearing Loss and Active Duty for Training 

On an audiogram on June 24, 1976, the puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 5, 10, and 40, respectively, in the right ear.  The finding of a threshold of 40 decibels at 4000 Hertz met the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Also the records of the Texas Air National Guard show that on that date the Veteran was not on active duty for training and there was no evidence of a hearing loss disability before June 1976. 

Therefore the Veteran had preexisting right ear hearing loss for the remainder of his time in the National Guard.  

Under 38 U.S.C.A. § 101(24), there is a clear distinction between an individual who have served on active duty and one who has served on active duty for training.  Although service on active duty, alone, is sufficient to meet the statutory definition of "veteran," service on active duty for training, without more, will not suffice to give one veteran status for a period of active duty for training.  38 U.S.C.A. § 101(24). 

An individual who served on active duty for training will be considered a "veteran" if that individual suffers from a disease or injury incurred or aggravated in line of duty during the period of active duty for training.  38 U.S.C. § 101(24)(B).  


Therefore an individual seeking VA disability compensation based on active duty for training must establish a service-connected disability as a result of disability incurred in or aggravated during the period of active duty for training in order to achieve veteran status and be entitled to disability compensation benefits.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-72 (2010) (citing Paulson v. Brown, 7 Vet. App. 466, 470 (1995)). 

Neither the presumption of soundness nor the presumption of aggravation, nor the presumption of service incurrence for certain chronic diseases, such as sensorineural hearing loss, apply to a period of active duty for training.  Smith at 44.

The Veteran still can prove service connection by aggravation without the presumption of aggravation by showing that the preexisting condition worsened beyond the natural progress of the condition during a period of active duty for training and by so doing establishes status as a "veteran" under section 101(24)(B) in order to receive VA disability compensation.

As for the right ear, after 1976, audiograms showed a right ear hearing loss disability with 45 decibels at 4000 Hertz in May 1978, 50 decibels in May 1979, 40 decibels in October 1979, 50 decibels in May 1980, 40 decibels in August 1980, and 50 decibels in February 1981, February 1982, and September 1982, 55 decibels in March 1983, 65 decibels in October 1984 and October 1985, and 70 decibels in June 1990. 

Except for the audiograms in May 1979 and in May 1980, none occurred during periods of active duty for training.  While it is not clear from the record that the periods of active duty for training in May 1979 and in May 1980 or in June 1990 were under the authority of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, that is, federalized service, for the purpose of the analysis the Board is assuming federalized service without deciding the question because the result does not change even if federalized active duty for training is established. 



The record does show that after 1976 there was an upward shift in the audiograms at 4000 Hertz in May 1979 and May 1980 and in June 1990. 

In this case, the Veteran bears the burden of showing that the preexisting right ear worsened in service and that such worsening was beyond the natural progression of the disease.  See Donnellan at 74-75.  

But the opinion of the private physician addresses only the cause of the Veteran's hearing loss, not whether the preexisting hearing loss worsened beyond the natural progress of the condition during a period of active duty for training.  

As it is the Veteran's evidentiary burden to establish all elements of a claim, including aggravation, and as the evidence of record with development under the duty to assist does not establish aggravation for the right ear as the VA audiologist expressed the opinion that the right ear hearing loss was aggravated by the Veteran's civilian employment in the National Guard, aggravation of a preexisting right ear hearing during a period of any federalized active duty to training is not established.  See Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009) (noting the claimant's general evidentiary burden to establish his claim); see Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed.Cir.2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his claim, albeit with the statutorily mandated assistance of VA). 

As for the left ear, there is no evidence of a left ear hearing loss disability based on audiograms from 1966 to 1990 while in the National Guard although there was a temporary upward shift in 1974, but all other audiograms did not show a permanent left hearing loss under 38 C.F.R. § 3.385 to establish a left ear hearing loss disability.  The VHA expert explained that noise-induced hearing loss can recover in a temporary threshold shift.  







Whether there was federalized active duty for training or not, there is no evidence that the preexisting right ear hearing loss was aggravated by active duty for training or that a left ear hearing loss disability had onset during any period of active duty for training.  

For the reasons articulated, the preponderance of the evidence is against the claims of service connection for a right and left ear hearing loss disability based on active duty for training, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Service Connection for Hearing Loss and Inactive Duty Training

An individual who served on inactive duty training will be considered a "veteran" if that individual suffers from an injury incurred or aggravated in line of duty during the period of inactive duty training.  38 U.S.C. § 101(24)(C).  

In this case, the Veteran does not argue and the record does not suggest that the periods of inactive duty training with the Texas National Guard were federalized service under 32 U.S.C.A. §§ 16, 502, 503, 504, or 505.  As the periods of inactive duty training were not federalized service, VA disability compensation is not payable for any injury incurred in or aggravated during a nonfederalized period of inactive duty training. 

For this reason, the preponderance of the evidence is against the claims of service connection for a right and left ear hearing loss disability based inactive duty training, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.). 






ORDER

Service connection for a right ear hearing loss disability is denied.

Service connection for a left ear hearing loss disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


